United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2262
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Melissa R. Kivett

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                            Submitted: January 27, 2021
                             Filed: February 16, 2021
                                  [Unpublished]
                                  ____________

Before KELLY, MELLOY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

       Melissa Kivett appeals the sentence the district court1 imposed after she pled
guilty to drug offenses. Her counsel has moved for leave to withdraw, and has a filed

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the district
court’s drug quantity determination, and the imposition of a firearm sentencing
enhancement and role-in-the-offense sentencing enhancement. Counsel also
challenges the substantive reasonableness of Kivett’s sentence.

       After careful review, we discern no clear error in the district court’s drug
quantity determination. See United States v. Ault, 446 F.3d 821, 823 (8th Cir. 2006)
(discussing relevant conduct for purposes of drug quantity determination); United
States v. Titlbach, 300 F.3d 919, 923 (8th Cir. 2002) (standard of review). Similarly,
the district court did not clearly err in assessing the firearm enhancement, see Ault,
446 F.3d at 824 (discussing dangerous-weapon enhancement), or err in imposing the
role enhancement, see United States v. Camacho, 555 F.3d 695, 705-06 (8th Cir.
2009) (discussing application of U.S.S.G. § 3B1.1).

      Finally, we conclude the district court did not impose a substantively
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (reviewing sentence under deferential abuse-of-discretion standard
and discussing substantive reasonableness). Further, the district court imposed a
sentence within the United States Sentencing Guidelines Manual (“Guidelines”)
range. See United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (noting
within-Guidelines sentence is presumed reasonable). Having reviewed the record
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.
Accordingly, we affirm, and we grant counsel leave to withdraw.
                      ______________________________




                                         -2-